Citation Nr: 1530288	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-34 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C (HCV), status post cirrhosis, liver cancer and liver transplant.

2.  Entitlement to service connection for residuals of a right leg injury (also claimed as fracture and gash).

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to service connection for residuals of a right shoulder injury.

5.  Entitlement to service connection for a right hip condition.

6.  Entitlement to service connection for dyslexia.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for an acquired mental disorder other than PTSD, to include depression.

9.  Entitlement to service connection for peritonitis.

10.  Entitlement to service connection for peripheral neuropathy.

11.  Entitlement to service connection for a left eye injury, including as secondary to HCV.

12.  Entitlement to service connection for bilateral tinnitus.

13.  Entitlement to service connection for type I diabetes mellitus, including as secondary to HCV.

14.  Entitlement to service connection for residuals of lung cancer as secondary to HCV and associated disabilities.

15.  Entitlement to service connection for renal failure as secondary to HCV and associated disabilities.

16.  Entitlement to service connection for retinal vein occlusion as secondary to HCV and associated disabilities.

17.  Entitlement to service connection for hearing loss.

18.  Whether a February 2015 rating decision contained clear and unmistakable error (CUE) by denying claims of entitlement to service connection for lung cancer, renal failure, and retinal vein occlusion.


REPRESENTATION

Appellant represented by:	James F. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1957 to December 1958. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona (hereinafter Agency of Original Jurisdiction (AOJ)).  A September 2013 rating decision denied all claimed disabilities other than lung cancer, renal failure, retinal vein occlusion and hearing loss.  A February 2015 rating decision denied the lung cancer, renal failure, and retinal vein occlusion claims.  The Veteran perfected separate appeals of those determinations.  As discussed in the REMAND below, the issue of entitlement to service connection for bilateral hearing loss is listed on the title page for procedural purposes only.

There is no VA Form 8 (Certification of Appeal) related to the lung cancer, renal failure, and retinal vein occlusion issues in the claims file.  Nonetheless, in light of the fact that the AOJ received a timely Substantive Appeal (VA Form 9) related to those issues after issuance of the Statement of the Case (SOC), the Board assumes jurisdiction of those issues as well.  See 38 C.F.R. § 20.200 (2014).

In his Notice of Disagreement (NOD) with the February 2015 rating decision, the Veteran's attorney raised the issue of CUE as noted.  The AOJ addressed the issue in the April 2015 SOC, and the Veteran submitted a timely Substantive Appeal (VA Form 9) in response.  Hence, the Board addresses it in the decision below.

The claim has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.

The issues of entitlement to service connection for right elbow disability, hypothyroidism, bilateral plantar fascitis, and a skin disability, including fungus of the toenails, have been raised by the record in a September 2014 letter of the Veteran's agent, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of CUE in a February 2015 AOJ decision, and the service connection claims for HCV, retinal vein occlusion, diabetes mellitus and lung cancer, are addressed in the decision below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 2015 rating decision denied entitlement to service connection for lung cancer, renal failure, and retinal vein occlusion.

2.  The Veteran submitted a timely appeal of the February 2015 decision and perfected the appeal.

3.  The February 2015 rating decision is not final, as the Board has not issued a decision on the appeal.

4.  The Veteran was exposed to blood products while working as a medic in service, and his HCV status post cirrhosis, liver cancer and liver transplant results from his in-service blood exposure.

5.  The Veteran's retinal vein occlusion, diabetes and lung cancer are complications of his service-connected HCV and modes of treatment.
CONCLUSIONS OF LAW

1.  The February 2015 rating decision that denied entitlement to service connection for lung cancer, renal failure, and retinal vein occlusion is not subject to a claim for revision based on CUE.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2014).

2.  The criteria for entitlement to service connection for HCV, status post cirrhosis, liver cancer and liver transplant, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for entitlement to service connection for retinal vein occlusion, as secondary to service-connected HCV status post cirrhosis, liver cancer and liver transplant, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

4.  The criteria for entitlement to service connection for diabetes mellitus, as secondary to service-connected HCV status post cirrhosis, liver cancer and liver transplant, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

5.  The criteria for entitlement to service connection for lung cancer, as secondary to service-connected HCV status post cirrhosis, liver cancer and liver transplant, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA AOJ.  38 C.F.R. § 3.105(a); see also Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).

The Veteran's perfected his appeal related to renal failure, lung cancer, and retinal vein occlusion in April 2015.  The Board has not yet issued a decision on the issues.  Although Board decisions are final when issued, 38 C.F.R. § 20.1100 (2014), there was no final decision and, hence, a collateral attack via CUE was and is premature.  Thus, the Board dismisses that aspect of the appeal.  

Service connection

The Veteran asserts that his hepatitis C results from exposure to blood products during service.  VA recognizes the following risk factors for contracting hepatitis C: organ transplant before 1992, transfusions of blood or blood products before 1992, hemodialysis, accidental exposure to blood, intravenous or intranasal cocaine use, high risk sexual activity, and other direct percutaneous (through the skin) exposure to blood such as tattooing, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or shaving razors.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served on active duty from January 1957 to December 1958.  At the outset, the Board observes that the Veteran's service treatment records (STRs) and service personnel records (SPRs) are unavailable presumably due to destruction during a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In such a situation, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The available service documents include the Veteran's Department of Defense Form 214 reflecting a military occupational specialty (MOS) as a cook attached to the 326th Medical Company (Airborne Division).  He earned a Parachutist Badge.  The only available STR consists of a December 1958 Report of Medical Examination upon separation, which notes that all areas were assessed as normal.  

The Veteran reports that, during service, he had an MOS as a medic wherein he sustained multiple needle sticks.  His duties included administering large numbers of inoculations, manually sharpening previously used contaminated needles prior to autoclaving, and dissembling contaminated needles in the handling hypodermic syringes and other needle equipment.  Additionally, he performed field treatment for parachuting accidents which included bandaging of wounds and suture removal.  He asserts that he sustained multiple injuries as a parachutist, and had been reassigned as a cook and placed on light duty prior to his discharge.

The Veteran also reports that, soon after his military discharge, he was treated for non-A and non-B hepatitis at San Francisco General Hospital.  He recalls being diagnosed with HCV at VA in 1997 subsequently treated with Interferon, Ribavirin and Peginterferon.  He later developed liver cirrhosis followed by liver cancer treated by chemomobilization, and later underwent a liver transplant requiring treatment with anti-rejection medications.  He alleges multiple diseases and disabilities stemming from his HCV and modes of treatment for HCV.

Here, the Veteran's STRs and SPRs are unavailable due to no fault on the part of the Veteran.  The available records reflect that the Veteran was diagnosed with HCV by VA in 1999.  His subsequent treatment records confirm the history of treatment provided by the Veteran.  Notably, an August 2008 private medical record first reflects the Veteran's report of an MOS as a medic in service.  An April 1958 newspaper article describes multiple fatalities and injuries during a parachute jumping exercise in high winds at Fort Campbell, Kentucky.

The Veteran's DD 214 reflects an MOS as a cook.  However, the DD 214 also reflects that the Veteran was assigned to the medical division for an airborne company and had earned his parachutist badge.  There are no available records to confirm the Veteran's contention that his MOS changed from a medic to a cook due to a light duty assignment after a parachute injury.  However, the Veteran has provided a newspaper article reflecting that, in April 1958, a parachute exercise at Fort Campbell resulted in multiple fatalities and injuries.  The Board also observes that the Veteran reported an MOS as a medic in 2008, which is approximately 4 years prior to filing a service connection claim with VA (tending to show the statement was not biased as being made in the context of seeking monetary benefits).  

Overall, the Board finds no direct evidence impeaching the Veteran's description of working as a medic in service and his blood exposures therein.  On the other hand, the Veteran is known to have worked in a medical company for an airborne division and his report of reassignment after parachuting injury is plausible given the April 1958 newspaper article.  Resolving material doubt in favor of the Veteran, the Board finds that the Veteran was exposed to blood products while working as a medic in service.

As indicated above, VA recognizes exposure to blood products as a risk factor for contracting HCV.  The available record only reflects another risk factor of a history of blood transfusion, but it is unknown when such event took place.  The Veteran has presented two medical opinions attributing his HCV to his blood exposures in service, which are based on the same lay history accepted as true by the Board.  As such, the Board resolves any material doubt in favor of the Veteran by finding that his HCV, status post cirrhosis, liver cancer and liver transplant, results from his blood exposure in service.

The record on appeal includes a November 2013 private hepatologist opinion which identifies retinal vein occlusion, diabetes and lung cancer as complications of the Veteran's HCV and modes of treatment.  An October 2013 private medical opinion also identifies diabetes mellitus as a complication of the Veteran's HCV and modes of treatment.  There is no medical opinion to the contrary.  As such, the Board also awards service connection for retinal vein occlusion, diabetes and lung cancer as secondary to service-connected HCV.  38 C.F.R. § 3.310.


ORDER

The motion for revision of the February 2015 rating decision that denied entitlement to service connection for renal failure on the grounds of CUE, is dismissed without prejudice.

Service connection for HCV, status post cirrhosis, liver cancer and liver transplant, is granted.

Service connection for retinal vein occlusion is granted.

Service connection for diabetes mellitus is granted.

Service connection for lung cancer is granted.


REMAND

As discussed above, the Board has awarded service connection for HCV, status post cirrhosis, liver cancer and liver transplant, as well as retinal vein occlusion, diabetes mellitus and lung cancer.  He claims multiple disabilities resulting from his HCV and cancer complications.  The Board finds that medical opinion is necessary to determine the nature and etiology of his other reported complications such as peritonitis, peripheral neuropathy, left eye injury, renal failure, etc.  

The Veteran also reports that he sustained injury to his right shoulder, right hip, and right leg fracture from a parachute jump.  As discussed above, the Veteran's STRs are incomplete but the Veteran has supplemented those records with an April 1958 newspaper article describing multiple injuries during a parachute exercise due to high winds.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court cited a statement by Representative Evans (146 Cong. Rec. H9912, H9917 (2000)) as reflecting congressional intent of the low threshold requirement:

"if a veteran's military records indicate he served as a paratrooper, making multiple jumps during service in Vietnam and the veteran now has evidence of arthritis of the knees that he indicates was due to these jumps, VA will be required to obtain a medical opinion as to whether it is as likely as not that his current arthritis is related to his military service").

Given the Veteran's military duties and assertions described above, the Board finds that a VA examination and medical opinion for each claimed disability based on full consideration of the Veteran's documented medical history and assertions would be helpful in resolving the claims for service connection for TBI, a right shoulder injury, a right leg condition and a right hip condition.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon, supra.

Finally, the Veteran alleges that he manifests an acquired psychiatric disorder, to include PTSD, as secondary to his service-connected HCV and complications.  He is reportedly terminally ill.  Thus, the Board finds that additional medical opinion should be obtained as to whether he manifests any current acquired psychiatric disorder proximately due to his service-connected HCV and terminal illness. 

Prior to obtaining medical opinions, the Board finds that further efforts should be undertaken to obtain relevant records which are identified, but not associated with the claims folder.  The Veteran reports treatment at the VA Hospital (VAH) in Prescott Arizona since 1997.  The record only contains several treatment records for 1999.  These documents must be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims folder).

Finally, the record reflects that the AOJ denied a claim of service connection for bilateral hearing loss in May 2015.  The Veteran filed an NOD with this decision in June 2015.  To date, an SOC has not been furnished to the Veteran.  This issue, therefore, is remanded for AOJ issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder the records of treatment from the Prescott, Arizona VAH from 1997 to the present.  All reasonable attempts should be made to obtain any identified records, and all steps taken must be documented.

2.  Assist the Veteran and his representative in obtaining complete medical records of the Veteran's private treatment for HCV and its complications since 2008.  Additionally, advise the Veteran and his representative of their right to submit another medical opinion which specifically identifies all current diseases and disabilities associated with his service-connected HCV, retinal vein occlusion, diabetes mellitus and lung cancer.

3.  Furnish the Veteran and his representative an SOC on the issue of entitlement to service connection for bilateral hearing loss.  

4.  Following the completion of the above development, the Veteran should be afforded a VA examination(s) to determine the nature and etiology of his claimed right shoulder, right hip, and right leg fracture as well as TBI.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should identify all current right hip, right shoulder and right leg disorders.  For any current diagnosis, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including parachute jumps.  In rendering his or her opinion, the examiner is requested to consider the following:

* the fact that the Veteran's STRs and SPRs are unavailable due to no fault on the part of the Veteran;
* the Veteran's DD Form 214 reflecting his receipt of the parachutist badge;
* an April 1958 newspaper article discussing multiple fatalities and injuries as a result of a parachute exercise in high wind; and
* the Veteran's description of injury and treatment in light of the fact that STRs and SPRs are unavailable due to no fault on the part of the Veteran.

Additionally, the examiner should obtain history from the Veteran regarding an apparent head trauma, and provide opinion as to whether it is at least as likely as not that the Veteran manifests residuals of TBI causally or etiologically related to the Veteran's military service, including parachute jumps.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of any currently manifested psychiatric disorder.  The claims folder contents must be made available for review.  

Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

	(a) Please identify by diagnosis each psychiatric disability entity found. Specifically, does the Veteran at least as likely as not (a 50 % or better probability) have a diagnosis of PTSD related to a stressor event in service (or based on a fear of hostile/terrorist activity)? If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.

	(b) For each psychiatric disability entity other than PTSD diagnosed (including adjustment disorder NOS), opine whether such is at least as likely as not (a 50 % or better probability) etiologically related to the Veteran's service OR has been caused or aggravated beyond the normal progress of the disorder due to service-connected HCV, retinal vein occlusion, diabetes and lung cancer (including his reported terminal status).

6.  Schedule the Veteran for appropriate examination to identify all current residuals of his service-connected HCV, retinal vein occlusion, diabetes and lung cancer.  The claims folder contents must be made available for the examiner's review.  

Following review of the claims folder and examination of the Veteran, the examiner is requested to identify all current residuals of his service-connected HCV, retinal vein occlusion, diabetes and lung cancer which specifically includes consideration of whether renal failure, peritonitis, peripheral neuropathy, a left eye condition have been caused or aggravated beyond the normal progress of the disorder by service-connected HCV status post cirrhosis, liver cancer and liver transplant, retinal vein occlusion, diabetes and lung cancer, to include the complications of treatment for these disorders.  

7.  If the Veteran is diagnosed with PTSD, the AOJ should verify any supporting stressors (if necessary).

8.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


